DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1, 5-6, 8-9 and 21-24 are examined herein.

Election/Restrictions
Note: Claim amendments, of 2/24/2020, changed the composition claimed, to “A milk or concentrated milk product comprising a soluble complex” which is a species of the previously claimed “non micellar mineral protein complex”, therefore, any other species claimed will be restricted by original presentation.
On 6/11/2020 to claims were amended to “A milk product”.
Then, in an after final response, 12/16/2020 it was proposed that they be changed to “a product”, which was not entered, and on 3/17/2021 the independent claim was amended to read “A dairy product” which is a new species because the claims requires that at least one ingredient have to be derived from the milk of a mammal.
Therefore, independent claim 1 as newly submitted directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
On 3/17/2021 the independent claim was amended to read “A dairy product” from a milk product. A milk product encompasses products having any type milk or milk bi-products, meaning vegetable based milk products or bi-products; whereas “a dairy product” as now claimed, limits the product to a new species requiring at least one ingredient to be derived from the milk of a mammal.


Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  
Accordingly, claims 1, 5-6, 8-9 and 21-24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a)  ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133 ).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793